American Funds Tax-Exempt Fund of New York One Market, Steuart Tower Suite 2000 San Francisco, California 94105-1409 Courtney R. Taylor Secretary October 5, 2011 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Tax-Exempt Fund of New York File Nos. 333-168594 and 811-22448 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on September 30, 2011 of Registrant’s Post-Effective Amendment No. 1 under the Securities Act of 1933 and Amendment No. 3 under the Investment Company Act of 1940. Sincerely, /s/Courtney R. Taylor Courtney R. Taylor
